Name: Council Regulation (EEC) No 3529/89 of 23 November 1989 increasing the volume of the Community tariff quotas opened for 1989 for polyvinyl butyral and magnetrons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/2 Official Journal of the European Communities 28 . 11 . 89 COUNCIL REGULATION (EEC) No 3529/89 of 23 November 1989 increasing the volume of the Community tariff quotas opened for 1989 for polyvinyl butyral and magnetrons THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulations (EEC) Nos 3984/88 (') and 1878/89 (2) opened for 1989, or for the second six month period only, Community tariff quotas at zero duty for polyvinyl butyral and magnetrons, which volumes have provisionally been fixed respectively at 1 500 tonnes and 600 000 pieces ; whereas, on the basis of the data currently available, it would appear that these volumes will be insufficient to cover the needs of the Community until 31 December 1989 and that it is in the Community's interest to allow supplies to the customer industry to be made under favourable conditions ; whereas it is appropriate to amend the abovementioned regulations with a view to increasing the volumes of the tariff quotas to the levels of real needs that have been ascertained, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 3984/88 for polyvinyl butyral in the form of powder, for the production of film for laminated safety glass, shall be increased from 1 500 tonnes to 4 000 tonnes. Article 2 The volume of the Community tariff quota opened by Regulation (EEC) No 1878/89 for magnetrons with a power output , of less than 1 000 W, for the manufacture of microware ovens, shall be increased from 600 000 pieces to 1 000 000 pieces. Article 3 This Regulation shall enter into force on the seventh day following of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1989. For the Council The President E. CRESSON (') OJ No L 354, 22. 12. 1988, p. 6. 0 OJ No L 182, 29. 6. 1989, p. 2.